Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Peter G. Brooks appeals the district court’s order dismissing his civil action based on res judicata. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons 'stated by the district court. Brooks v. Triguero, No. 8:08-cv-03153-DKC (D.Md. July 10 & July 28, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.
AFFIRMED